Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered May 22, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the closure of the courtroom during the testimony of an undercover officer is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Hammond, 208 AD2d 559). Additionally, contrary to the defendant’s contention, the prosecutor’s cross-examination of a defense witness was not improper (see, People v Simpson, 118 AD2d 741; People v Dowd, 115 AD2d 557).
The defendant’s remaining contentions are either unpreserved for appellate review or lack merit. Thompson, J. P., Pizzuto, Joy and Luciano, JJ., concur.